DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 2, 9,16 are rejected under 35 U.S.C. 103 as being unpatentable over Pischl et al (2013/0177099) in view of  Pischl (US 2011/0243254).
Pischl (‘099) discloses a first Ethernet transceiver circuit (110) and a second Ethernet transceiver circuit (120), comprising, four corresponding shielded twisted quad (STQ) conductors in a single wired coupling to form four Ethernet signaling channels over the single wired coupling. See paragraphs [0027] and [0029] describing a single-ended communication link and shielded twisted star-quad cable.  But Pischl (‘099) fails to show a signaling interface configured to . 
4.	Claims 8, 15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pischl et al (2013/0177099) in view of  Pischl (US 2011/0243254)  as applied to claims 2, 9 and 16  above respectively, and further in view of Laichinger (US 2015/0026372).
Pischl et al (2013/0177099) in view of  Pischl (US 2011/0243254) discloses all the subject matter claim except that the I/O circuits are configured to transmit and receive data associated with operating a motor vehicle, an aircraft, or a boat.   Laichinge teaches an Ethernet transceiver in controlling a motor vehicle.  See paragraph [0044].  Thus,, it would have been obvious to one skilled in the art prior to the filing of the present application to adapt the Ethernet transceiver of Pischl et al (‘099) as modified by Pischl (‘254) in a motor vehicle as a part of controller as taught by Laichinger. 
Allowable Subject Matter
5.	Claims 3-7,10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631